Case 1:18-cv-03728-SDG Document 32-4 Filed 05/05/20 Page 1 of 7




           EXHIBIT C
Case 1:18-cv-03728-SDG Document 32-4 Filed 05/05/20 Page 2 of 7




                         Selling the Guardian Difference
                           Case 1:18-cv-03728-SDG Document 32-4 Filed 05/05/20 Page 3 of 7

                           Tips for Selling to a New Account

• Understand your region/area
   – Find comparable adoption rates in the same area
   – Find comparable adoption rates with the same management company
• Focus on eligible beds
   – Ask these questions:
     • # of VA residents, self-medicators, mail-order
     • # using current preferred pharmacy

• Explain the Guardian Difference
   – Difference between Guardian and other LTC pharmacies
   – Difference between Guardian and retail pharmacies
                           Case 1:18-cv-03728-SDG Document 32-4 Filed 05/05/20 Page 4 of 7

           Difference between Guardian and other LTC pharmacies

• All other LTC pharmacies have business models created to support skilled
  nursing
  – 75% of Guardian’s 110,000 patients served are ALF
• Other LTC providers have consolidated dispensing & billing
  – Dispensing and billing are all done locally under the same roof
  – No 800 numbers to call centers for billing issues
  – More expensive service model for Guardian but we think it’s worth it and it’s the only way to support
    ALF properly
• Other LTC providers lack resources for local account management,
  education services, training
• Cookie-cutter pharmacy model & one size fits all practices
  – Guardian’s unique business model & local customized services (inverted pyramid)
                             Case 1:18-cv-03728-SDG Document 32-4 Filed 05/05/20 Page 5 of 7

            Difference between Guardian and Retail/Local Pharmacies

• Retail & Local Pharmacy Challenges
  – Done business together for years, small town-family relationships, close proximity & perceived
    convenience
  – Retail co-pays have the appearance of overall lower cost to the resident
  – OTC medication cost – 90 day bulk supplies
       However…
  –   Often lacking in nursing, consulting, eMAR support, technology and education services.
  –   Lacking resources to work non-covered’s & prior authorizations
  –   No geriatric specialty
  –   Limited hours of operation, weekends, after hours support
  –   Sometimes will provide services at no cost and/or fly under the regulation “radar screen”
  –   No disaster recovery support
  –   No equipment provided (laptops, fax machines, med carts)
  –   Challenging environment to remain a local-independent pharmacy in today’s world
                         Case 1:18-cv-03728-SDG Document 32-4 Filed 05/05/20 Page 6 of 7

                         Tips for Selling to a New Account

• Discuss/determine first POC for residents/families/new admissions
• Discuss resident opt in vs opt out letter
• Discuss outside meds policy & fee rates for not using preferred pharmacy
   – Profile only strategy / fee discussion
   – Discuss timing – after 90 days, from start, etc.
• Discuss billing
   – Locally managed
   – Test claim example for residents’ bills
   – Review payment portal / automated phone payment options
                        Case 1:18-cv-03728-SDG Document 32-4 Filed 05/05/20 Page 7 of 7

                        Tips for Selling to a New Account

• Determine regional contact (if applicable)
• Review Claims Management Program offering
   – Show comparable data
• Schedule pharmacy tour for leadership/marketing
• Discuss partnership opportunities
  – Family nights, resident councils, upcoming events, etc.
• Determine EHR/EMAR requirements upfront


**Log your account info, contacts, visits, and activity in Salesforce – accurately
                                   and timely
